DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 11/29/2021.
Terminal Disclaimer
The Terminal Disclaimer filed on 16 December 2021 was accepted and, therefore, the Double Patenting Rejection previously presented has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a transformer that includes a first primary side terminal and a second primary side terminal; a first low-side switch coupled between the first primary side terminal and a primary side ground; a second low-side switch coupled between the second primary side terminal and the primary side ground; a first high-side transistor coupled between the first primary side terminal and the input node, wherein the first high-side transistor includes a gate coupled to the second primary side terminal; a second high-side transistor coupled between the second primary side terminal and the input node, wherein the second high-side transistor includes a gate coupled to the first primary side terminal; and a switch controller coupled to the first low-side switch and the second low-side switch, wherein the switch controller is operable to: close the first low-side switch when a first voltage between the first primary side terminal and the primary side ground is zero volts; open the first low-side switch to increase the first voltage to be the input voltage and to discharge a second voltage between the second primary side 
Regarding claim 11, a transformer that includes a primary coil coupled between a first node and a second node and a secondary coil coupled between a third node and a fourth node; a first low-side transistor coupled between the first node and a primary side ground; a second low-side transistor coupled between the second node and the primary side ground; a first high-side transistor coupled between the first node and the input node, wherein the first high-side transistor includes a gate coupled to the second node; a second high-side transistor coupled between the second node and the input node, wherein the second high-side transistor includes a gate coupled to the first node; a capacitor coupled between the input node and the primary side ground.; a third low-side transistor coupled between the third node and a secondary side ground; a fourth low-side transistor coupled between the fourth node and the secondary side ground; and3300-62400Page 5 of 14T77168USO3CONAppl. No. 16/822,268 Response dated November 29, 2021Response to final Office action of August 27, 2021a switch controller coupled to the third low-side transistor and to the fourth low-side transistor, wherein the switch controller is operable to: inhibit current through the third low-side transistor when a third voltage between the third node and the secondary side ground is zero volts and a current through the secondary coil is zero; and inhibit current through the fourth low-side transistor when a fourth voltage between the fourth node and the secondary side ground is zero volts and the current through the secondary coil is zero;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839